     Case 1:13-cv-01521-JPO-KNF Document 257 Filed 03/05/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MAUREEN OTTOSON,
                                 Plaintiff,
                                                                     13-CV-1521 (JPO)
                      -v-
                                                                  OPINION AND ORDER
 SMBC LEASING AND FINANCE, INC.
 et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

        This case involves claims of employment discrimination and retaliation under the

Americans with Disabilities Act (ADA) and the New York City Human Rights Law (NYCHRL).

Following a jury trial in July 2019, Plaintiff Maureen Ottoson, proceeding pro se, prevailed on

one of her four claims — retaliation under the NYCHRL — and was awarded $21,250 in

backpay. This Court subsequently denied a motion for judgment as a matter of law filed by

Defendants SMBC Leasing and Finance, Inc. (SMBC) and Lisa Saviñon, and ordered further

briefing on the remaining issues in the case. (See Dkt. No. 233.) The Court now resolves those

remaining issues: (1) Plaintiff’s motion for attorney’s fees as the prevailing party; (2) a charging

lien asserted by Plaintiff’s former counsel, Corey Stark; and (3) Defendants’ motion for

sanctions based on Plaintiff’s spoliation of evidence.

        The Court presumes familiarity with the factual background and the lengthy procedural

history of this case, based on the trial record, the prior rulings of this Court, and the prior rulings

of Judge Robert W. Sweet, to whom this case was assigned until April 8, 2019.

I.      Plaintiff’s Motion for Attorney’s Fees

        Like the ADA, the NYCHRL permits a court, in its discretion, to award reasonable

attorney’s fees and costs to a “prevailing party.” See NYC Administrative Code § 8-502(g).


                                                   1
     Case 1:13-cv-01521-JPO-KNF Document 257 Filed 03/05/21 Page 2 of 10




Plaintiff did not prevail at trial on her discrimination claims under the ADA and the NYCHRL,

nor did she prevail on her retaliation claim under the ADA. She did, however, prevail on her

retaliation claim under the NYCHRL. As explained in the Court’s prior opinion, the jury’s

mixed verdict reflects the lower standard under the City law, which imposes liability whenever

unlawful retaliation was a “motivating factor” in an adverse employment action, rather than a

“but-for cause” as under the ADA. See Ottoson v. SMBC Leasing & Finance, Inc., No.

13-cv-1521, 2020 WL 881992, *5 (S.D.N.Y. Feb. 24, 2020). The jury awarded $21,250,

representing approximately three months of backpay. While this amount was only a fraction of

what Plaintiff sought, she is a prevailing party under the NYCHRL. See, e.g., Marchuk v. Faruqi

& Faruqi LLP, 104 F. Supp. 3d 363, 367 (S.D.N.Y. 2015).

       Before taking on her own representation, Plaintiff was represented by two attorneys at

different periods during the first several years of this litigation. Plaintiff seeks the full amount

she paid to those attorneys in fees and expenses, as well as her own out-of-pocket expenses,

totaling $25,333.75, as follows:


               Retainer paid to Jesse Rose                             $7,500

               Additional fee to Jesse Rose                            $300

               Retainer paid to Corey Stark                            $10,000

               Additional fee to Corey Stark                           $500

               Expenses (including transcripts and subpoenas)          $7,033.75

               Total                                                   $25,333.75


       Defendants argue that Plaintiff should be awarded no more than $5,600 in attorney’s fees

due to the limited degree of success on her claims. As Defendants correctly point out, the




                                                   2
      Case 1:13-cv-01521-JPO-KNF Document 257 Filed 03/05/21 Page 3 of 10




complaint in this case, filed by Mr. Rose in 2013, did not assert any retaliation claim, alleging

only disability discrimination. It was only on January 31, 2018, during a pretrial conference with

Judge Sweet, that Mr. Stark successfully argued that a retaliation claim had become part of the

case based on questions he had asked of Defendants during discovery. (See Dkt. No. 243-3 at

45–49.)

       The Court agrees with Defendants that the discrimination claims are sufficiently

separable from the retaliation claims to warrant a reduction in fees, given that Plaintiff did not

prevail on the former. See Marchuk, 104 F. Supp. 3d at 369. Indeed, the entire focus of the case

while Mr. Rose represented Plaintiff was on the alleged “report” that supposedly followed

Plaintiff from employer to employer, including SMBC — but no plausible evidence of such a

report ever emerged. Therefore, the Court will not award the fees paid to Mr. Rose.

       With respect to Mr. Stark, the Court finds that a reasonable estimate of his time on the

retaliation claims is 60 percent. (See Dkt. No. 243-3 at 46 (Mr. Stark: “I have taken five

depositions in this case, if my recollection serves. I would say at least four of the seven hours

were devoted exclusively to retaliation.”)) Accordingly, the Court will award Plaintiff 60

percent of the fees she paid to Mr. Stark, or $6,300.

       The expenses and costs incurred by Plaintiff in this case, $7,033.75, are less easily

separated and would likely be similar if the case had involved only retaliation claims. The Court

will therefore award Plaintiff the full amount of expenses and costs.

       The Court thus awards to Plaintiff, as the prevailing party under the NYCHRL, $6,300 in

attorney’s fees and $7,033.75 in costs and expenses.

II.    Charging Lien

       One of Plaintiff’s former attorneys, Corey Stark, seeks to assert a charging lien against

Plaintiff’s recovery. (See Dkt. No. 234.) Under New York law, attorneys who withdraw from


                                                  3
       Case 1:13-cv-01521-JPO-KNF Document 257 Filed 03/05/21 Page 4 of 10




representation for good cause may assert a charging lien and seek to recover the reasonable value

of their services. See Guzik v. Albright, No. 16-cv-2257, 2019 WL 3334487, *8 (S.D.N.Y. July

25, 2019). “A charging lien, although originating at common law, is equitable in nature, and the

overriding criterion for determining the amount of a charging lien is that it be ‘fair.’” Sutton v.

New York City Transit Auth., 462 F.3d 157, 161 (2d Cir. 2006) (citations omitted). A

contingency agreement is one of the factors relevant to assessing the value of an attorney’s

services. See id.

        Mr. Stark has already received $10,500 in fees from Plaintiff. That is just short of 50

percent of Plaintiff’s recovery at trial. Given that Mr. Stark represented Plaintiff on a

contingent-fee basis, awarding him an additional piece of Plaintiff’s recovery plainly would not

be fair or reasonable. See id.

        Mr. Stark also asserts that he is somehow entitled to an additional award of attorney’s

fees from Defendants, either directly or through Plaintiff. (Dkt. Nos. 234 & 238.) He is

mistaken. A prevailing party, not her attorney, has the right to recover attorney’s fees; Mr. Stark

has no standing to seek fees. And Plaintiff herself cannot seek recovery for the hours Mr. Stark

spent on the case beyond what she paid him: she does not owe him for those hours because this

was a contingent-fee case.

        The Court therefore denies Mr. Stark’s request for fees and vacates his charging lien.

III.    Defendants’ Motion for Sanctions

        By opinion and order dated July 13, 2017, Judge Sweet granted Defendants’ motion for

sanctions against Plaintiff based on her spoliation of relevant evidence during discovery in this

case. See Ottoson v. SMBC Leasing & Finance, Inc., 268 F. Supp. 3d 570 (S.D.N.Y. 2017). The

Court will not repeat the details of Plaintiff’s spoliation, which are fully described in Judge

Sweet’s opinion. The communications that Plaintiff destroyed or withheld — which Defendants


                                                  4
       Case 1:13-cv-01521-JPO-KNF Document 257 Filed 03/05/21 Page 5 of 10




eventually obtained from a nonparty — revealed that “at worst, Plaintiff has fabricated the

existence of the ‘Report’ on which her entire case rests, and at best, she has pressured witnesses

to make certain assertions on her behalf.” Id. at 583. Finding that Plaintiff had “acted willfully

or in bad faith,” id. at 584, Judge Sweet granted Defendants’ request for an adverse-inference

instruction. (The Court gave such an instruction at trial.) Defendants also requested attorney’s

fees and expenses under Rule 37(a)(5)(A) of the Federal Rules of Civil Procedure. Judge Sweet

adjourned “the assessment of costs and fees . . . to the final determination of this action.” Id. at

585.

        Defendants have filed their renewed motion for fees and costs based on Plaintiff’s

spoliation. (See Dkt. Nos. 242, 243, 247.) They request $95,878.76 in fees for their successful

motion to compel and motion for sanctions under Rule 37(a)(5)(A). They also seek an additional

$75,059.80 in fees incurred in recovering the spoliated evidence, based on the Court’s inherent

authority to punish and deter a litigant’s misconduct. They also request $1,853.39 in costs

relating to Plaintiff’s spoliation.

        Rule 37(a)(5)(A) provides that the court “must, after giving an opportunity to be heard,

require the party . . . whose conduct necessitated the motion . . . to pay the movant’s reasonable

expenses incurred in making the motion, including attorney’s fees.” It further provides that “the

court must not order this payment if . . . other circumstances make an award of expenses unjust.”

        In addition to Rule 37, the Court has the inherent authority to award attorney’s fees and

costs in connection with spoliation motions to punish the offending party for its actions and deter

the litigant’s conduct, sending the message that egregious conduct will not be tolerated. Green v.

McClendon, 262 F.R.D. 284, 292 (S.D.N.Y. 2009).




                                                  5
     Case 1:13-cv-01521-JPO-KNF Document 257 Filed 03/05/21 Page 6 of 10




       Defendants have submitted detailed time entries documenting the time spent (1) in

making their motion to compel and related motion for sanctions and (2) in recovering the

missing evidence. 1 The Court finds that the hourly rates charged by Defendants’ attorneys and

paralegals, which already reflect a ten-percent reduction, are reasonable in light of their

experience, comparable rates in the legal community, and the quality of their representation. The

Court also finds the number of hours spent in connection with the motions and the recovery of

the evidence to be reasonable in view of the importance and complexity of the issues involved in

the context of the case.

       Plaintiff’s arguments in opposition to Defendants’ fee request are largely attempts to

reargue the original motion for sanctions. (See Dkt. No. 249.) But Judge Sweet already ruled on

the motion, after careful consideration of the parties’ arguments. That ruling is the law of the

case. This Court sees no reason to disturb Judge Sweet’s ruling.

       Plaintiff also argues that sanctions are unwarranted because the lost evidence did not

negatively impact Defendants’ case at trial. (Dkt. No. 249 at 6.) But that is only because

(1) Defendants spent $95,878.76 to make a sanctions motion that resulted in an

adverse-inference instruction at trial; and (2) Defendants spent another $75,059.80 to investigate

and recover the withheld evidence. This is not a situation addressed by Rule 37(e) where the

spoliated evidence is never recovered; showing prejudice beyond Defendants’ expenditure of

money is therefore not necessary.

       Finally, Plaintiff asserts that the “spoliation of those few emails was not intentional by

me.” (Dkt. No. 249 at 13.) But Judge Sweet already held that Plaintiff’s conduct was


       1
         Because the redacted portions of the billing records contain attorney work product and
attorney-client communications, the Court grants Defendants’ motion to seal at Docket Number
245.


                                                  6
     Case 1:13-cv-01521-JPO-KNF Document 257 Filed 03/05/21 Page 7 of 10




undertaken willfully, in bad faith, or at the very least with gross negligence. Ottoson, 268 F.

Supp. 3d at 582–84. Moreover, this Court believes that Defendant’s spoliation (or failure to

produce the emails in question) was willful. 2 In any event, an award of fees and expenses under

Rule 37(a)(5) is presumptively mandatory even if the litigant’s conduct was not intentional.

       The Court “must not” award fees and expenses, however, if “other circumstances” make

such an award “unjust.” In particular, the Court must consider Plaintiff’s pro se status and her

assertion that she cannot afford a substantial sanctions award. Other courts have considered a

party’s pro se and indigent status in evaluating whether a fee award under Rule 37(a)(5) would

be unjust. See, e.g., Smith v. Fischer, No. 13-cv-6127, 2019 WL 4750548, *2 (W.D.N.Y. Sept.

30, 2019).

       This presents a difficult question. On the one hand, Plaintiff’s misconduct in this case

was, as Judge Sweet observed, “troubling.” The goals of punishment and deterrence, as well as

the need to compensate Defendants for the expenses they incurred due to Plaintiff’s conduct,

would seem to justify the full award that they seek. Plaintiff forced Defendants to incur

hundreds of thousands of dollars in fees and expenses, not only through her destruction or

withholding of evidence, but through factual statements and positions in this case that were


       2
          Throughout this litigation, Plaintiff has made numerous contradictory, unbelievable, and
likely false statements of fact. To note a few examples: (1) Plaintiff continues to assert that she
has been “falsely accused” of writing affidavits for Ralph Berger; but as Judge Sweet found, the
Berger emails showed that “Plaintiff has fabricated the existence of the ‘Report’ on which her
entire case rests, [or] at best, she has pressured witnesses to make certain assertions on her
behalf.” 268 F. Supp. 3d at 583. (2) After claiming for years that she had no knowledge or
recollection of the missing emails, Plaintiff suddenly asserted at trial that she remembered
sending the emails and that they had been destroyed when her “basement . . . had a flood” — an
entirely new claim lacking in credibility. (Dkt. No. 243-1 at 37, 42.) (3) After Plaintiff’s
termination, certain harassing emails were written to Robert McCarthy under different names
(the “alias emails”). Viewed in context, there is little doubt that Plaintiff wrote the emails. But
she denied having done so, under oath, repeatedly, and after a warning by the Court. (Dkt. No.
243-1 at 38.) The Court finds it more likely than not that her testimony was false on this point.


                                                 7
     Case 1:13-cv-01521-JPO-KNF Document 257 Filed 03/05/21 Page 8 of 10




contradictory and lacking in credibility. It is also worth noting that Defendants made settlement

offers before trial that included withdrawing their fee request, but Plaintiff rejected those offers.

       On the other hand, there are considerations that arguably militate against such a

substantial fee award in this case.

       First, Plaintiff is pro se and lacks the sophistication of lawyers and corporate litigants.

The force of this consideration is blunted by the fact that Plaintiff was represented by counsel at

the time of the spoliation, but it still has some relevance.

       Second, Plaintiff asserts that she cannot afford a fee award, pointing out that she is retired

and that her only income is her $1,527 monthly Social Security check. Defendants question

whether she has shown that she is actually indigent, noting that she was able to pay her former

lawyers over $25,000 in 2013 and 2014. But the Court has little reason to question Plaintiff’s

assertion that she no longer has any significant income. It seems clear that a substantial

monetary award would fall much more heavily on Plaintiff than on Defendants.

       Finally, there is the fact that a six-figure sanctions award against Plaintiff would dwarf

her own damages award at trial. It is true that she prevailed on only one claim and recovered

only a small fraction of what she was seeking from Defendants in this case. But it is also true

that a jury found that Defendants had violated Plaintiff’s rights under the NYCHRL. Courts

must be sensitive to the broad remedial purposes of civil rights laws and should hesitate before

allowing a discovery mistake to undermine those purposes.

       But this was not just a discovery mistake, or mere negligence, or attorney error. Plaintiff

spoliated evidence, did so willfully, and made repeated false statements throughout this case.

Her conduct was sufficiently serious that a fee award — even one greater than her recovery at

trial — is warranted under the circumstances to serve the purposes of punishment, deterrence,




                                                   8
      Case 1:13-cv-01521-JPO-KNF Document 257 Filed 03/05/21 Page 9 of 10




and providing compensation to Defendants. The Court concludes, however, that the full award

requested by Defendants would be greater than justice requires in light of the considerations

addressed above. Balancing these considerations, the Court finds that a total award of $60,000 is

warranted.

       Accordingly, pursuant to Rule 37 and the Court’s inherent authority, the Court will award

Defendants $60,000 in fees and expenses due to Plaintiff’s spoliation.

IV.    Conclusion

       1. Pursuant to the jury verdict in this case, Plaintiff Maureen Ottoson is entitled to

recovery of $21,250 from Defendants SMBC and Lisa Saviñon under the NYCHRL. Plaintiff is

also entitled to prejudgment interest at the New York statutory rate (nine percent) from August 1,

2012 (the date of Plaintiff’s termination from SMBC) to March 5, 2021, which amounts to

$16,427.40. 3 Therefore, Plaintiff’s liability award with interest is $37,677.40.

       2. Pursuant to the jury verdict in this case, all claims against David Ward are dismissed.

       3. As the prevailing party under the NYCHRL, Plaintiff is entitled to $6,300 in

attorney’s fees and $7,033.75 in costs and expenses, for a total of $13,333.75.

       4. Plaintiff’s net recovery is $51,011.15.

       5. The charging lien asserted by Corey Stark is vacated and Mr. Stark’s request for fees

is denied.

       6. For the reasons discussed above, Defendants are entitled to an award of attorney’s fees

and costs from Plaintiff in the total amount of $60,000.



       3
         To determine the prejudgment interest amount, the Court takes the award ($21,250),
multiplies by .09 ($1,912.50), and divides by 365 to arrive at the daily interest amount ($5.24 per
day). The Court multiplies the daily interest amount by the number of days between August 1,
2012 and March 5, 2021 (3,135 days) to arrive at total interest of $16,427.


                                                 9
    Case 1:13-cv-01521-JPO-KNF Document 257 Filed 03/05/21 Page 10 of 10




       7. Because the amount of Plaintiff’s recovery is less than the amount she owes

Defendants in attorney’s fees and costs, the Court concludes that it is appropriate to issue a

single judgment that includes Plaintiff’s recovery as an offset against the sanctions award.

       8. When Plaintiff’s recovery is offset against Defendants’ award, Defendants are entitled

to a net amount of $8,988.85 in attorney’s fees and costs from Plaintiff.



       Accordingly, it is hereby ORDERED that the Clerk of Court is directed to enter

judgment in favor of Defendants and against Plaintiff in the amount of $8,988.85.

       The Clerk of Court is directed to close the motions at Docket Numbers 242 and 245, to

enter judgment as set forth above, and to close this case.

       The Clerk of Court is directed to mail a copy of this Opinion and Order to Plaintiff.

       SO ORDERED.

Dated: March 5, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                 10
